Mishawdria Freeman v. Annie Pevehouse















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-114-CV

     MISHAWNDRIA FREEMAN,
                                                                         Appellant
     v.

     ANNIE PEVEHOUSE,
                                                                         Appellee
 

From the 77th District Court
Limestone County, Texas
Trial Court # 26,008-A
                                                                                                                
                                                                                                         
DISSENTING OPINION
                                                                                                                

      I agree with the Corpus Christi Court of Appeals: “The historical trend in default judgment
cases is toward the liberal granting of new trials.”  Norton v. Martinez, 935 S.W.2d 898, 901
(Tex. App.—Corpus Christi 1996, no pet.) (citing Miller v. Miller, 903 S.W.2d 45, 47 (Tex.
App.—Tyler 1995, no writ)).  When the elements of the Craddock test are satisfied, it is an abuse
of discretion for the trial court to deny the defendant a new trial.  Director, State Employees
Workers' Comp. Div. v. Evans, 889 S.W.2d 266, 268 (Tex. 1994).
      Based on Strackbein v. Prewitt, my view is that no reasonable interpretation of the evidence
supports a finding that Allstate’s failure to answer the citation was the result of an intentional act
or conscious indifference.  Strackbein v. Prewitt, 671 S.W.2d 37, 39 (Tex. 1984).  Citing
Strackbein, the Supreme Court has consistently reversed denials of new trials under similar
circumstances.  See Evans, 889 S.W.2d at 271; Old Republic Ins. Co. v. Scott, 873 S.W.2d 381,
382 (Tex. 1994); Bank One, Texas, N.A. v. Moody, 830 S.W.2d 81, 85 (Tex. 1992).
      I would reverse the decision to deny the motion for a new trial and remand the cause with
instructions that a new trial be granted.
 
                                                                   BILL VANCE
                                                                   Justice

Dissenting opinion delivered and filed May 29, 2002
Publish

>
Do not publish